******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       REGINALD REESE v. COMMISSIONER
               OF CORRECTION
                  (AC 38586)
             DiPentima, C. J., and Mullins and Bear, Js.
   Submitted on briefs January 6—officially released April 18, 2017

   (Appeal from Superior Court, judicial district of
               Tolland, Sferrazza, J.)
  Sean P. Barrett, assigned counsel, submitted a brief
for the appellant (petitioner).
   Lisa Herskowitz, senior assistant state’s attorney,
with whom, on the brief, were John C. Smriga, state’s
attorney, and Yamini Menon, former special deputy
assistant state’s attorney, submitted a brief for the
appellee (respondent).
                                  Opinion

   PER CURIAM. The petitioner, Reginald Reese,
appeals from the judgment of the habeas court follow-
ing the denial of his petition for certification to appeal
from the judgment dismissing in part and denying in
part his third petition for a writ of habeas corpus. On
appeal, the petitioner claims that the habeas court
abused its discretion in denying his petition for certifica-
tion to appeal and presents the following issues for
resolution: (1) whether the court erred when it dis-
missed his ineffective assistance of trial counsel claim
as successive; (2) whether trial counsel provided inef-
fective assistance by failing to investigate and call key
witnesses at his criminal trial; and (3) whether first
habeas counsel provided ineffective assistance by fail-
ing to call key witnesses at the petitioner’s previous
habeas trial.
   After careful review of the record, including the
court’s well reasoned memorandum of decision, and
the parties’ appellate briefs, we conclude that the
habeas court did not abuse its discretion when it denied
the petition for certification to appeal because the peti-
tioner’s claims are without merit. The issues raised on
appeal, that the court erred in dismissing his claim of
ineffective assistance of trial counsel as successive1 and
improperly denied his claim that first habeas counsel
also provided ineffective assistance, are not debatable
among jurists of reason, could not be resolved in
another manner, and do not deserve encouragement
to proceed further. See Alvarado v. Commissioner of
Correction, 169 Conn. App. 706, 708, 152 A.3d 86 (2016).
      The appeal is dismissed.
  1
    The petitioner asks this court to consider whether trial counsel provided
ineffective assistance. Because we conclude that the court properly dis-
missed that claim against trial counsel as successive, we do not consider
whether trial counsel provided ineffective assistance.